Appeal by the defendant from a judgment of the Supreme Court, Suffolk County (Mclnerney, J.), rendered July 1, 1986, convicting him of insurance fraud in the first degree (two counts) and grand larceny in the second degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the People, we find that it is legally sufficient to support the defendant’s conviction of the crimes charged (see, People v Contes, 60 NY2d 620). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]). Matters of credibility and reliability of the witnesses’ testimony are primarily for the jury to decide and on this record the jury’s determination should not be disturbed (see, People v McCrimmon, 131 AD2d 598, lv dismissed 70 NY2d 714).
We further find that there was sufficient independent evidence to corroborate the accomplice testimony (see, People v Harris, 126 AD2d 745, lv denied 69 NY2d 1004).
Although certain of the prosecutor’s comments were improper, the defendant was not denied a fair trial.
*637The defendant’s claim that the closure of the courtroom during the charge deprived him of his right to a public trial has not been preserved for appellate review. In any event, as this court has recently held, such a claim is without merit (see, People v Zenger, 134 AD2d 640).
We have considered the defendant’s remaining contentions and find that they are unpreserved for appellate review or without merit. Mangano, J. P., Thompson, Bracken and Spatt, JJ., concur.